DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/659829, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application 62/659829 fails to provide support for at least the following: slits separating rectangular protrusions of the second plant growth substrate mix that extend from the second side to the first side (claim 18), and the second side of at least one of the plurality of wrap segments comprising a ledge and at least one of the plurality of wrap segments having an L-shape (claim 19). Thus, the effective filing date for claims 18-19 of the instant application is considered to be 4/18/19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 16, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2015/0342133) in view of Heinstedt (WO 85/03191, cited on 9/9/20 IDS).
For claim 1, Nakajima et al. teach a system for plant propagation comprising: a plug 520 comprising a first plant growth substrate (sponge or flexible foam in para 0042); a wrap 510 having a first side (inner side) and a second side (outer side) and comprising a second plant growth substrate (sponge or flexible foam in para 0042), wherein the wrap defines a plurality of slits (see at least three slits in Figs. 4B, 5A and 5C) in the first side; and a container 550 configured to house the plug with a plant 530 growing therein, wherein the wrap is configured to be wrapped around the plug in the container such that the first side is in direct contact with the plug or roots of the plant growing in the plug (Figs. 5A and 5C); wherein each of the plurality of slits extends from the first side toward the second side to a slit bottom (see at least three slits in Figs. 5A and 5C extending from the first side to a slit bottom but not all the way to the second side), wherein an area of the wrap is disposed between the slit bottom and the second side (Figs. 5A and 5C).  
Nakajima et al. does not explicitly teach the first and second plant growth substrates being mixes. 
Heinstedt teaches a system for plant propagation comprising: a plug 1 comprising a first plant growth substrate mix (pg. 2, ln 30-36 and pg. 3, ln 29-31) and a wrap 3 comprising a second plant growth substrate mix (pg. 3, ln 29-31) in order to allow for water absorption and air permeability (pg. 2, ln 30-36 and pg. 3, ln 29-pg. 4, ln 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plant growth substrates of Nakajima et al. to each include a plant growth substrate mix as taught by Heinstedt in order to allow for water absorption and air permeability.
For claim 2, Nakajima et al. as modified by Heinstedt teach (references to Nakajima et al.) wherein the first side is arcuate and the second side is arcuate, the wrap thereby being curved (Fig. 5C).  
For claim 3, Nakajima et al. as modified by Heinstedt teach (references to Nakajima et al.) wherein the wrap comprises a single, bendable piece of the second plant growth substrate mix (Figs. 4B, 5A and 5C).  
For claim 4, Nakajima et al. as modified by Heinstedt teach (references to Nakajima et al.) wherein the wrap comprises two or more wrap segments (see portions or segments between slits in Figs. 4B, 5A and 5C) configured to fit together and substantially encircle the plug (Figs. 5A and 5C).  
For claim 6, Nakajima et al. as modified by Heinstedt teach (references to Heinstedt) wherein the first plant growth substrate mix is identical to the second plant growth substrate mix (pg. 3, ln 29-31).
For claim 9, Nakajima et al. as modified by Heinstedt teach (references to Heinstedt) wherein at least one of the first plant growth substrate mix or second plant growth substrate mix comprises peat, coir, pine or other barks, 359974-US-PCT perlite, compost, fertilizers, vermiculite, manure, granulated lava, pumice, burnt or calcined clay, mineral fibers, Sphagnum moss, Hypnaceous moss, rice hulls, wood fiber, coir fiber, synthetic fiber, hemp fiber, bagasse, sand, perlite, leaf mold, gypsum, limestone, clay, cellulose fibers (pg. 2, ln 30-36 and pg. 3, ln 29-31), lignocellulose fibers, or a combination thereof.  
For claim 16, Nakajima et al. as modified by Heinstedt teach (references to Nakajima et al.) wherein the slits have a triangular cross section (Figs. 4B, 5A and 5C).  
For claim 32, Nakajima et al. teach a method for propagating a plant, the method comprising: growing a plant seedling 530 in a plug 520 comprising a plant growth substrate (sponge or flexible foam in para 0042) until the plant seedling develops roots protruding from the plug (Figs. 5A and 5C show roots extending below the plug 520; paras 0038-0039 and 0045-0048); surrounding the plug with a wrap 510 comprising the plant growth substrate (sponge or flexible foam in para 0042) (pg. 16, ln 5-8) to form a wrapped plug (Figs. 5A and 5C; paras 0039-0042 and 0049), wherein the wrap comprises a plurality of slits (see at least three slits in Figs. 4B, 5A and 5C) each extending from a first side of the wrap toward a second side of the wrap to a slit bottom (see at least three slits in Figs. 5A and 5C extending from the first side to a slit bottom but not all the way to the second side), wherein an area of the wrap is disposed between the slit bottom and the second side (Figs. 5A and 5C); and configuring the wrapped plug in a container 550 for further growth of the plant such that the first side is in direct contact with the plant or roots of the plant (Figs. 5A and 5C; paras 0042 and 0050-0051).  
Nakajima et al. does not explicitly teach the first and second plant growth substrates being mixes. 
 Heinstedt teaches a method for propagating a plant comprising: growing the plant seedling in the plug 1 (Fig. 1) comprising a plant growth substrate mix (pg. 2, ln 30-36 and pg. 3, ln 29-31), and surrounding the plug with a wrap comprising the plant growth substrate mix (pg. 3, ln 29-31) in order to provide shape-stable bodies that are easier to handle mechanically during transplanting operations (col 3, ln 24-29) and allow for water absorption and air permeability (pg. 2, ln 30-36 and pg. 3, ln 29-pg. 4, ln 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plant growth substrates of Nakajima et al. to each include a plant growth substrate mix as taught by Heinstedt in order to allow for water absorption and air permeability.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2015/0342133) in view of Heinstedt (WO 85/03191, cited on 9/9/20 IDS), as applied to claim 1 above, and further in view of Wood et al. (US 3812619).
For claim 11, Nakajima et al. as modified by Heinstedt are silent about wherein one of the first or second plant growth substrate mixes comprises a hydrophilic polyurethane prepolymer.  
Wood et al. teach a system for plant propagation wherein one of the first or second plant growth substrate mixes comprises a hydrophilic polyurethane prepolymer (col 1, ln 62-67; col 3, ln 1-32; col 5, ln 22-29) in order to facilitate metering and mixing, equipment clean-up, moderating reaction exotherm, reducing fire hazard during spraying, and permitting the use of very simple and low cost foam fabrication equipment (col 8, ln 18-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the first or second plant growth substrate mixes of Nakajima et al. as modified by Heinstedt to include a hydrophilic polyurethane prepolymer as taught by Wood et al. in order to facilitate metering and mixing, equipment clean-up, moderating reaction exotherm, reducing fire hazard during spraying, and permitting the use of very simple and low cost foam fabrication equipment.
For claim 12, Nakajima et al. as modified by Heinstedt and Wood et al. teach (references to Wood et al.) wherein the hydrophilic polyurethane prepolymer comprises a reaction product of a polyoxyethylene polyol with a polyisocyanate (col 1, ln 62-67; col 3, ln 1-32).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2015/0342133) in view of Heinstedt (WO 85/03191, cited on 9/9/20 IDS), as applied to claim 1 above, and further in view of Van Der Knaap et al. (WO 2015/183094).
For claim 15, Nakajima et al. as modified by Heinstedt do not specifically teach wherein the slits have a rectangular cross section.  
Van Der Knaap et al. teach a system for plant propagation (Figs. 1-3, and 18) wherein the slits 3b,3b,3c,181 have a rectangular cross section (Figs. 1, 3, and 18) in order to result in the plant getting firmly gripped while allowing for growth of aerial roots (pg. 11, ln 5-13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slits of Nakajima et al. as modified by Heinstedt to have a rectangular cross section as taught by Van Der Knaap et al. in order to result in the plant getting firmly gripped while allowing for growth of aerial roots, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)). Please note in the combination of references only the cross-sectional shape of the slits are modified, not the location or placement taught by Nakajima et al.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2015/0342133) in view of Heinstedt (WO 85/03191, cited on 9/9/20 IDS), as applied to claim 1 above, and further in view of De Ruiter (WO 2019/224317).
For claim 18, Nakajima et al. as modified by Heinstedt do not specifically teach wherein the slits separate rectangular protrusions of the second plant growth substrate mix that extend from the second side to the first side.  
De Ruiter teaches a system for plant propagation wherein the slits 15 separate rectangular protrusions 18 of the second plant growth substrate mix (pg. 5, ln 31-pg. 6, ln 5) that extend from the second side to the first side (Figs. 2 and 4) in order to provide a support for carrying the plug and close a space below the plug to counteract an undesired growth of harmful larvae (pg. 5, ln 8-12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slits of Nakajima et al. as modified by Heinstedt to separate rectangular protrusions of the second plant growth substrate mix that extend from the second side to the first side as taught by De Ruiter in order to provide a support for carrying the plug and close a space below the plug to counteract an undesired growth of harmful larvae.
Claims 19, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Ruiter (WO 2019/224317) in view of Marsman Holding B.V. (NL 1002139, cited in 9/9/20 IDS, hereinafter “Marsman”, machine translation attached).
For claim 19, De Ruiter teaches a system for plant propagation comprising a plug 21  comprising a first plant growth substrate mix (pg. 6, ln 2-5); a wrap 1 comprising a plurality of wrap segments 16 comprising a second plant growth substrate mix (pg. 5, ln 31-pg. 6 ln 2), each of the plurality of wrap segments having a first side (outer side) and a second side (inner side), the second side of at least one of the plurality of wrap segments comprising a ledge 18 configured to support the plug (Fig. 4), and a container 23 configured to house the plug with a plant 22 growing therein, wherein the wrap segments are configured to be wrapped positioned around the plug in the container such that the first side faces the container and the second side is in direct contact with the plug or roots of a plant growing in the plug (Fig. 4); wherein the at least one of the plurality of wrap segments 16 has an L-shape (Figs. 2 and 4; pg. 5, ln 8-12).
De Ruiter does not specifically teach the plug extending above top surfaces of the plurality of wrap segments.
Marsman teaches a system 10 for plant propagation comprising a plug 1 extending above top surfaces of the plurality of wrap segments (of wrap 20; Fig. 7; please note that the wrap 20 is considered to be composed of multiple portions or segments, such as quadrants for example) in order to ensure the plug’s positioning within the wrap while promoting root growth (Fig. 7; machine translation, pg. 2, ln 4 and pg. 3, ln 1-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of De Ruiter such that the plug extends above top surfaces of the plurality of wrap segments as taught by Marsman in order to ensure the plug’s positioning within the wrap while promoting root growth. Please note in the combination of references the wrap has the plurality of wrap segments as taught by De Ruiter (ref. 16).
For claim 22, De Ruiter as modified by Marsman teaches (references to De Ruiter) wherein the wrap consists essentially of the second plant growth substrate mix (pg. 5, ln 31-pg. 6 ln 2), and the plug consists essentially of the first plant growth substrate mix (pg. 6, ln 2-5).  
For claim 25, De Ruiter as modified by Marsman teaches (references to De Ruiter) wherein each of the plurality of slits is latitudinal (Figs. 1-3).  
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2015/0342133) in view of Heinstedt (WO 85/03191, cited on 9/9/20 IDS), as applied to claim 1 above, and further in view of Dijkstra (EP 2572571).
For claim 33, Nakajima et al. as modified by Heinstedt do not explicitly teach wherein the plant is an orchid.
Dijkstra teaches a method for propagating a plant 2 wherein the plant is an orchid (paras 0016 and 0034). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant in the method of Nakajima et al. as modified by Heinstedt to be an orchid as taught by Dijkstra in order to provide natural air-purifying properties or stress relief, for which orchids are known, as desired by the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643